Case: 2:06-cr-00039-ALM-EPD Doc #: 202 Filed: 06/26/20 Page: 1 of 3 PAGEID #: 3986



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


THOMAS A. HENDERSON,
                                              CASE NO. 2:20-CV-3180
       Petitioner,                            CRIM. NO. 2:06-CR-00039
                                              CHIEF JUDGE ALGENON L. MARBLEV
       V.                                     Chief Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

       Respondent.

                                     OPINION AND ORDER


       Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 201.) This matter is before the Court on to its own motion to consider the sufficiency of the

petition pursuant to Rule 4(b) ofthe Rules Goveming Section 2255 Proceedings. For the reasons

that follow, the motion to vacate (ECF No. 201) is TRANSFERRED to the United States Court

of Appeals for the Sixth Circuit as successive.

                                I.       PROCEDURAL HISTORY


       Petitioner challenges his convictions after a jury trial on two counts of killing a federal

witness in retaliation for providing information to law enforcement, in violation of 18 U.S.C. §

1513(a)(1)(B) and § 111 and two counts of using a firearm in relation to a crime of violence

resulting in death, in violation of 18 U.S.C. § 924(c). On February 1,2008, the Court imposed

concurrent terms of life imprisonment. {Judgment, EC?          153.) On November 19,2010, the

United States Court of Appeals for the Sixth Circuit affirmed this Court's judgment. United

States V. Henderson, 626 F.3d 326 (6th Cir. 2010). On February 19,2012, Petitioner filed his

first Motion to Vacate under 28 U.S.C. § 2255, asserting the denial of the effective assistance of

counsel. (ECF No. 166.) On June 10,2014, the Court issued an Opinion and Order denying that
Case: 2:06-cr-00039-ALM-EPD Doc #: 202 Filed: 06/26/20 Page: 2 of 3 PAGEID #: 3987



action. (ECF No. 197.) On March 30,2016, the Sixth Circuit affirmed the judgment of this

Court. (ECF No. 198.)

       On June 23,2020, Petitioner filed this second Motion to Vacate under 28 U.S.C. § 2255.

He asserts that his convictions on use of a firearm in relation to a crime of violence under §

924(c) are constitutionally invalid in view of United States v. Davis, —U.S.      139 S.Ct. 2319

(2019). However, as discussed, this is not Petitioner's first federal habeas corpus petition.

                                 II.    SUCCESSIVE PETITIONS


     Before a successive motion to vacate under 28 U.S.C. § 2255 can be filed in a district court,

the applicant must move in the appropriate circuit court of appeals for an order authorizing the

district court to consider the application. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). When a district

court determines that a motion to vacate constitutes a successive motion, that court lacks

jurisdiction to entertain the motion unless the coiul ofappeals has authorized the filing. In re

Smith, 690 F.3d 809 (6th Cir. 2012). Absent that approval, a district court in the Sixth Circuit

must transfer the motion to vacate to the United States Court of Appeals for the Sixth Circuit. In

re Sims, 111 F.3d 45,47 (6th Cir. 1997).

       Because Petitioner has filed a prior motion to vacate, his present motion constitutes

successive motion to vacate within the meaning of 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). This

Court must therefore transfer the matter to the Sixth Circuit for authorization to consider it. See

In re Franklin, 950 F.3d 909 (6th Cir. 2020).

                                       III.     DISPOSITION


       Accordingly, the Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 201) is hereby

TRANSFERRED to the United States Court of Appeals for the Sixth Circuit as successive.
Case: 2:06-cr-00039-ALM-EPD Doc #: 202 Filed: 06/26/20 Page: 3 of 3 PAGEID #: 3988



       IT IS SO ORDERED.




                                iLGENOi^OuRSLE^
                               CHIEF L[^TEI) STATES DISTRICT JUDGE
